Citation Nr: 0819527	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-34 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION


The veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought on appeal.

This matter was previously before the Board in June 2006 and 
was remanded for further procedural and evidentiary 
development.


FINDINGS OF FACT

1.  Low back pain was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and low back pain is not related to 
active duty service or to a service-connected disability.

2.  A cervical spine condition was not manifested during 
service or to a compensably disabling degree within one year 
of separation from active duty service, and a cervical spine 
condition is not related to active duty service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Low back pain was not incurred in or aggravated by active 
military service and it is not proximately due to a service-
connected disorder. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  A cervical spine condition was not incurred in or 
aggravated by active military service and it is not 
proximately due to a service-connected disorder. 38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2001 and 
October 2002. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. Additionally, a May 2007 letter informed the veteran 
of how the RO assigns disability ratings and effective dates 
if a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical treatment records, 
and lay statements from the veteran are associated with the 
claims file. The veteran was afforded a VA examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

The veteran seeks service connection for low back pain and a 
cervical spine condition now diagnosed as arthritis, 
specifically alleging his disability was caused by a wound to 
the neck  and while carrying machine guns while stationed in 
Vietnam in 1970. 

The veteran is in receipt of service connection for a 
residual scar to the neck due to a shell fragment wound, and 
his allegations are construed to indicate that he was also 
injured in the neck during combat by a gunshot wound. The 
claims are denied on the essential basis that regardless of 
whether the veteran had a shell fragment wound and/or a 
gunshot wound, the preponderance of the competent medical 
evidence does not link the currently claimed disorders to any 
incident of military service, even those incidents presumed 
by operation of statute to have occurred in combat. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Finally, the law provides that secondary service connection 
shall be awarded when a disability is "proximately due to or 
the result of a service-connected disease or injury." 38 
C.F.R. § 3.310(a) (2003). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.

Factual Background: Low Back Pain.

The veteran's December 1969 entrance examination was devoid 
of any complaints, treatment, or diagnosis of a low back 
condition. During the veteran's September 1970 flight 
physical examination, he reported occasional back pains 
during adolescence, with no history for several years. The 
veteran's October 1971 separation examination was negative of 
any complaints, treatment, or diagnosis of a low back 
condition.

In a November 1971 VA Claim for Compensation, the veteran 
reported being hit in the neck with a piece of scrap metal 
while in Vietnam. Approximately 30 years later, during a 
January 2002 VA examination, the veteran reported injuring 
his lower back while carrying machine guns in Vietnam.

During a February 2002 VA examination, the veteran stated he 
sustained a gunshot wound in neck and had surgery through a 
transverse three inch incision. The examiner noted that after 
service, however, the veteran had worked in swimming pool 
construction for 15 years. The examiner stated that the 
veteran more likely than not developed some back pain in 
service of a chronic muscle, ligamentous type of problem, 
which was mild to moderate and recurrent, and he had 
continued to have this at the present time. However, the 
veteran's claims folder was not present for the examiner's 
review in conjunction with the examination. See Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

The veteran underwent a VA medical examination in October 
2007, then accompanied by a review of the claims folder. (See 
page 4, Medical Examination report, indicating "Based on 
this patient's history, review of his C-file and 
examination."). The veteran reported a history of sustaining 
a low back injury when he sustained a shrapnel wound to the 
base of the right side of his neck. 
The examiner found that the veteran had a superficial 
shrapnel wound to the base of the neck without muscle, nerve, 
or artery involvement; lumbar degenerative disc disease 
without significant radiculopathy; and mild mechanical low 
back pain, secondary to the superficial shrapnel wound to the 
base of the neck without muscle, nerve, or artery 
involvement.

Firstly, the examiner's observation that the mechanical low 
back pain was secondary to a superficial shrapnel wound is 
clearly a typographical error. The remainder of the 
examination report clearly indicates that veteran's lumbar 
degenerative disc disease with mechanical low back pain was 
not caused by or a result of trauma while in the service, but 
was most likely caused by or a result of a normal aging 
process. The examiner noted the veteran had very limited 
degenerative changes of his low back that was consistent with 
a normal aging process. The examiner stated the veteran's 
superficial shrapnel wound at the base of his neck was not a 
causative agent for his low back degenerative disc disease, 
and neither made the veteran's degenerative changes of his 
low back aggravated nor adjunct to activities while in 
service.

Factual Background:  Cervical Spine Condition.

The veteran's entrance examination was devoid of any 
complaints, treatment, or diagnosis of a cervical spine 
condition. In May 1970, the veteran complained of neck pain. 
Examination revealed a supple neck with no spasm and no 
rigidity. The examiner reported a normal physical 
examination. In September 1970, the veteran received a two 
inch fragmentation wound to the base of the neck. He was 
treated with a total of five stitches which were removed 
approximately four days later and the veteran returned to 
duty. The veteran's separation examination was negative for 
any complaints, treatment, or diagnosis of a cervical spine 
disability. In a November 1971 VA Claim for Compensation, the 
veteran reported being hit in the neck with a piece of scrap 
metal while in Vietnam.

In a January 2002 VA examination, the veteran reported being 
shot in the neck while in service. He reported no neck pain 
or any upper extremity motor strength problems. 

In a February 2002 statement, a private chiropractor stated 
the veteran had degeneration of the cervical spine at C5 with 
a slight anterior spur formation. The veteran reported he was 
in Vietnam in 1970 and shot in the neck. The chiropractor 
stated this was related to his gunshot wound. The 
chiropractor also stated the veteran had cervical dorsum 
scoliosis and mild decreased disc spacing in the lumbar 
spine, with a loss of the lumbar lordosis. However, the basis 
of the examiner's observation, apart from the veteran's self-
reported history as to the service and post-service 
development of the disorder is not reported by the examiner.

In March 2004, the veteran underwent a VA general 
examination. The examiner reported a thin, well-healed scar 
at the sternoclavicular joint with no apparent palpable 
shrapnel fragment. The veteran reported he had no disability 
since, except that he thought the wound caused him to walk 
with his head and neck bent slightly forward. The examiner 
stated that being there was no injury to any neck musculature 
or deeper structures, it was unlikely that there was any 
relationship to the transverse laceration which appeared to 
be a glancing wound rather than a penetrating wound.  

In May 2004, VA x-ray studies of the cervical spine indicated 
degenerative changes of the cervical spine at the C5-6 level; 
otherwise a negative cervical spine. There were no metallic 
foreign bodies identified.

In October 2007, the veteran underwent a VA medical 
examination.  The veteran reported a history of sustaining a 
cervical spine injury when he sustained a shell fragment 
wound to the base of the right side of his neck. The veteran 
complained of both sharp and dull pain that was constant in 
nature with radiation into the left upper extremity. The 
veteran was diagnosed with early osteoarthritis of the 
cervical spine.  The examiner's clinical impression was a 
superficial shrapnel wound to the base of the neck without 
muscle, nerve, or artery involvement; early osteoarthritis of 
the cervical spine with mild left upper extremity C6 
radiculopathy; and mild mechanical neck pain secondary to the 
osteoarthritis.

The examiner stated the veteran's osteoarthritis of the 
cervical spine with mechanical neck pain was not caused by or 
a result of trauma while in the service, but was most likely 
caused by or a result of a normal aging process. The veteran 
had very limited degenerative changes of his cervical spine 
that were consistent with a normal aging process. The 
veteran's superficial shrapnel wound at the base of his neck 
was not a causative agent for his cervical spine condition, 
and neither made the veteran's degenerative changes of his 
neck aggravated nor adjunct to activities while in service.

Analysis

As an initial matter, the veteran served in combat, and his 
accounts of what occurred in combat are presumed credible for 
all purposes during development and adjudication of the 
claim. This presumption of credibility applies to the 
incurrence of a shrapnel wound to the neck which is already 
service connected (as it meets the criteria for service 
connection of an in-service event, a current disorder, and 
establishment of a competent nexus between the two); as well 
as his account of having to carry machineguns and having 
received a gunshot wound to the neck (both being the in-
service events). Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998) ((Generally, in 
order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event)).  

The presumption of credibility of the in-service events is 
based upon the finding that the veteran experienced combat 
service. See 38 U.S.C.A § 1154(b) (Providing in substance 
that in the case of veterans of combat, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary); See 38 C.F.R. § 3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder. See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

As the veteran is found to have combat service, his assertion 
of what occurred in combat (i.e., the in-service incident of 
being shot in the neck and carrying machine guns) is presumed 
credible, but only as to the in-service events. 38 U.S.C.A. § 
1154(b). Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary). 
See 38 C.F.R. § 3.304(d). Assuming that the veteran did in 
fact receive a shell fragment wound to his neck, and received 
a gunshot wound to the neck, and carry heavy weaponry, the 
remaining question would be whether there is evidence of a 
medical nexus between the claimed neck wounds and carrying 
machine guns, and a cervical spine condition and low back 
pain.    

First, the veteran's lay testimony as to the nexus between 
his claimed neck disorder being related to the in-service 
incidents is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).



What is required to establish such a linkage is competent 
medical evidence. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The instant case presents differing medical opinions on the 
etiology of the veteran's present cervical spine condition 
and low back pain. It has been held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record. See Guerrieri v. Brown, 4 Vet. App. 467 
(1993). Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

The preponderance of the medical evidence associated with the 
claims file is against the veteran's claims for service 
connection on any basis, to include as secondary to the 
veteran's service-connected scar residual from the shell 
fragment wound to the neck, for a cervical spine condition 
and low back pain. 

First, both the February 2002 VA examiner, who observed that 
the veteran's low back pain had developed in service, and the 
February 2002 non-VA examiner did not have the veteran's 
claims folder for review at the time of the examinations. 

These are contrasted with the VA examination reports of March 
2004 and October 2007, which were based on review of the 
claims folder and which are clearly of more probative value 
than the February 2002 reports, and in which there is no 
rationale or basis for his opinion, nor report of any facts 
noted from the medical records. 

The VA examiner of October 2007 related the veteran's 
cervical spine condition and low back pain to the natural 
aging process. Moreover, the March 2004 VA examiner stated 
that the veteran's neck wounds were superficial in nature, 
that the wound appeared to be a glancing injury rather than a 
penetrating injury, the residuals of which were a scar. The 
examiner further explained the wound was without muscle, 
nerve, or artery involvement. The examiner stated that the 
veteran's cervical spine condition and low back pain were not 
the residuals of a wound to the neck.  The examiner also 
reported the veteran's neck scar was well healed and non-
adherent to underlying structures.  The examiners' reports 
were thorough and well detailed with the claims folder 
available and reviewed.

There is also no evidence of continuity of symptomatology. 
The first notation of a cervical spine condition and low back 
pain associated with the claims file is a December 2000 claim 
for service connection. This claim occurred approximately 37 
years after the veteran's separation from service. This gap 
in evidence constitutes negative evidence that tends to 
disprove the veteran's claims that the veteran had  injuries 
in service or due to a service-connected disability that 
resulted in a chronic disability or persistent symptoms. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact). 

Service connection for a cervical spine condition and low 
back pain, to include as secondary to service-connected 
residual of a shell fragmentation wound and carrying machines 
guns, is not warranted. Moreover, presumptive service 
connection is not warranted because there is no evidence of 
low back pain or a cervical spine condition within the first 
post-service year. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and the Board must apply statutes, 
regulations and precedent - the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for low back pain and a cervical spine 
condition and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).


ORDER

Service connection for low back pain is denied.

Service connection for a cervical spine condition diagnosed 
as arthritis is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


